EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 11-15, 19, 21 and 25-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1 is allowable is because the closest prior art of record, 3GPP TSG-RAN WG2 NR Ad hoc 1801 R2-1800411 and US 8385921, fail to teach or fairly suggest either alone or in combination with the prior art of record a backhaul path switching method that includes determining, by a first wireless relay, that a first backhaul path currently used by a terminal is required to be switched, wherein at least the first backhaul path and a second backhaul path are pre-established for the terminal, each of the first backhaul path and the second backhaul path is from a network-side node to the terminal, the first wireless relay is a relay in the first backhaul path and the second backhaul path, and respective prior-hop relays or respective next-hop relays of the first wireless relay in the first backhaul path and the second backhaul path are different; switching a backhaul path currently used by the terminal from the first backhaul path to the second backhaul path.

The primary reason independent claim 11 is allowable is because the closest prior art of record, 3GPP TSG-RAN WG2 NR Ad hoc 1801 R2-1800411 and US 8385921, fail to teach or fairly suggest either alone or in combination with the prior art of record a backhaul path switching method that includes determining, by a network-side node, that a first backhaul path currently used by a terminal is required to be switched, wherein at least the first backhaul path and a second backhaul path are pre-established for the terminal, a first wireless relay is a relay in the first backhaul path and the second backhaul path, and respective prior-hop relays or respective next-hop relays of the first wireless relay in the first backhaul path and the second backhaul path are different; transmitting, by the network-side node, a notification message to the first wireless relay, wherein the notification message notifies the first wireless relay to switch the backhaul path currently used by the terminal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466